Per curiam.

Case No. 615

Respondent, S. Allen Frazier, Jr., a licensed member of the State Bar of Georgia, failed to respond to any of the State Bar disciplinary proceedings against him. The Special Master found he undertook to represent two clients in separate divorce proceedings in June of 1987. He accepted fees in each case, prepared divorce complaints and had the clients execute them. Then, even though he never filed the complaints, he notified the clients to appear in Fulton Superior Court to complete the divorce proceedings. He failed to meet them at court and never completed the divorce matters. He also failed to respond to numerous inquiries from the clients and though he agreed to refund the fees, he has never done so.
The Special Master found violations of Standard 4 (professional conduct involving a wilful misrepresentation), 22 (withdrawal from a case without notice and return of papers and property), 23 (failure to refund unearned fees on withdrawal), 44 (wilful abandonment of a legal matter), 45 (false statement of law or fact), and 68 (failure to respond to disciplinary proceedings). His recommendation is that respondent be disbarred and the Review Panel of the State Disciplinary Board makes the same recommendation.

Case No. 616

In this case respondent was employed by a client to represent him in federal litigation which was previously commenced pro se. Respondent failed on several occasions to comply with discovery procedures including one instance where he failed to attend his own client’s deposition. Respondent never withdrew from the case nor returned the client’s papers nor did he pursue the litigation. The ultimate result was the dismissal of the client’s action.
Frazier failed to respond to any of the disciplinary proceedings brought against him though he did file a petition for the voluntary surrender of his license.
The Special Master found violations of Standards 22 (withdrawal from employment without taking reasonable steps to avoid prejudice *800to the rights of his client), 44 (wilful abandonment of a legal matter), and 68 (failure to respond to disciplinary proceedings).
Decided January 11, 1989.
William P. Smith III, General Counsel State Bar, Paul B. Cohen, Assistant General Counsel State Bar, for State Bar of Georgia.
The recommendation of the Special Master and the Review Panel is that respondent be disbarred.

Case No. 626

In Case No. 626 respondent agreed to represent a couple regarding financial difficulties they experienced. He was paid a fee. He prepared and filed a proceeding in Bankruptcy Court. Then he notified his clients that certain claims of one of their creditors could be met by payment of the sum of $3,000 (later increased by $1,468). The clients obtained bank checks in these amounts and delivered them to respondent for delivery to the creditor. Respondent failed to deliver them to the creditor and diverted the funds to other uses.
The clients complained to the State Bar. Despite notice of the claim of his clients and of all proceedings below and in this court, Frazier has not responded in any way.
The Special Master found violations of Standards 4 (professional conduct involving a wilful misrepresentation), 44 (wilful abandonment of a legal matter), 63 (failure to maintain records and render accounts of clients’ funds and other property), and 68 (failure to respond to disciplinary proceedings). His recommendation and that of the Review Panel is that respondent be disbarred.
We adopt the recommendations and hereby order that S. Allen Frazier, Jr. be disbarred from the practice of law in the State of Georgia.

All the Justices concur.